DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Species A, claims 1-12, 14-30, 41-50, 66-82 and 86 in the reply filed on 10 May 2022 is acknowledged. 
This election includes claim 7, which calls for a vacuum pump that further serves as an infusion pump. The specification describes an embodiment with this feature (¶ [[0119] Another pump system 270 of the invention is shown in FIG. 17 … There is a renal pelvis inlet 276 that is connectable to a catheter 277; ¶ [0120] A second inlet is the therapeutic agent inlet 278 that is attachable to a source 279 of therapeutic agent). However, this embodiment does not appear compatible with the embodiment of Figs. 4-5, since Fig. 17 includes a pump with an externally facing surface while Figs. 4-5 include a pump integrated in a housing. Therefore, claim 7 is withdrawn from further consideration, as directed to a non-elected species.  
This election includes claims 8, 24, 44 and 69, which describes a syringe or manual pump. The specification describes an embodiment with a catheter configured to attach to a syringe (¶ [0098] Figure 6 depicts a diagram of a port feature 60, which can be incorporated into any of the catheter assemblies described herein, that provides a first port 62 to which a syringe 64 may be attached for introducing medications or other fluids into the kidney). However, this embodiment does not appear compatible with the embodiment of Figs. 4-5, since Fig. 6 includes a manually operated syringe while Figs. 4-5 use an automated system. Therefore, claims 8, 24, 44 and 69 are withdrawn from further consideration, as directed to a non-elected species. 
This election includes claims 11, 79 and 82, which describe draining fluid from the renal system of the kidney into a bladder. The specification describes an embodiment with this feature (¶ [0115] Figures 16A through 16D depict an axial flow impeller 260). However, the features of Figs. 16A-16D do not appear compatible with the embodiment of Figs. 4-5 since in Figs. 4-5, urine is transferred directly from the kidneys to a collection device (Fig. 4, container 532).  Therefore, claims 11, 79 and 82 are withdrawn. 
This election includes claim 12, which describes accessing the renal system with a catheter using a trans-vascular approach. The specification describes an embodiment with this feature (¶ [0163]). However, the features of Figs. 26-27 do not appear compatible with the embodiment of Figs. 4-5 since in Figs. 4-5, the catheters do not pass through vasculature and instead pass through the renal capsule. Therefore, claim 12 is withdrawn. 
This election includes claim 80, which describes placing a one-way valve within a ureter. The specification describes an embodiment with this feature (¶ [0102], [0103]). However, the features of Figs. 9-10 do not appear compatible with the embodiment of Figs. 4-5 since Figs. 4-5 include a peristaltic pump enclosed within an outer casing, and do not include a manual pump. Therefore, claim 80 is withdrawn. 
Claims 7, 8, 11-12, 24, 44, 69, 79, 80, 82 and 84-85 are withdrawn from further consideration and claims 1-6, 9-10, 14-23, 25-30, 41-43, 45-50, 66-68, 70-78, 81 and 86 are examined on their merits. 

Claim Objections
The claim listing preface and text on pages 4 of 13 indicates claims 13-16 as canceled, and also as original. For examination purposes, claims 14-16 have been considered as pending and original.   
In claim 1, the language “… in a renal system of [[a]] at least one kidney of a patient …” should be changed for clarity. 
Claims 14 and 16 depend on canceled claim 13. These claims have been interpreted as depending on claim 1. 
Claim 21 calls for “… said vacuum inducing component and said infusion inducing component in combination, during operation, increasing kidney function.” This language is awkward and should be revised for clarity.
Claim 66 calls for “… said access device and said infusion inducing component in combination, in operation, increasing kidney function.” This language is awkward and should be revised for clarity.

Claim Warning
Claim 15 appears to be a duplicate of claim 2. Although the claims contain different language, both describe a method of alternating between drawing a vacuum and infusing an agent. 
Applicant is advised that should claim 2 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-10, 14, 43 and 68 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “…reducing pressure in a renal system of a least one kidney of a patient …” This language is ambiguous because the renal system is generally understood as a larger system comprising the kidneys, bladder blood vessels, ureters and urethra. It is unclear how a kidney could also include its own renal system, while being part of a larger renal system. 
Claims 3-5, 9 and 10 recite similar language and should be revised likewise. 
Claim 14 calls for “…infusing an agent using said access route …” There is insufficient antecedent basis for this limitation.
Claims 43 and 68 calls for “…wherein said vacuum inducing component comprises …” There is insufficient antecedent basis for this limitation in the claim. 
The dependents of claims 1, 3-5, 9-10, 14, 43 and 68 are rejected for depending on a rejected parent claim. 


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In claims 21, 41 and 66, the limitations “an access device configured for placement through a wall of a kidney,” “a vacuum inducing component … configured for drawing a vacuum”  and “an infusion component … configured for introducing a therapeutic agent” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they uses a generic placeholder “device” or “component” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 21 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
In claims 22, 42 and 67, the limitation “an occlusion component configured to isolate a pressure” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “component” coupled with functional language “configured to isolate a pressure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

In claim 86, the limitation “a fluid control mechanism that directs fluid” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “that directs fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

In claims 23, 43 and 68, the limitation “vacuum inducing component” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function.  
In claims 26-28, 46-48 and 71-73, the limitation “access device” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loske; Gunnar (US 20160367747 A1). 
Regarding claim 1, Loske discloses a method of improving kidney function in a patient (¶ [0003], [0008], [0009], [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain), comprising: 
reducing pressure in a renal system of at least one kidney (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted, and the urine is drained into bags in that way; ¶ [0013], Urine, in particular, can be drained off; ¶ [0070], In urine drainage, negative pressures between 20 and 100 mmHg are employed in particular; ¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas); and 
infusing a therapeutic agent into the renal system of the at least one kidney (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g). 
said reducing pressure and said infusing a therapeutic agent being conducted in combination during a therapeutic intervention on said patient (¶ [0036], The catheter would then be introduced rectally to the rinsing site, rinsed via the one channel, and with the other channel the rinsing secretion can be drained out, actively by means of suction, or passively; ¶ [0051] The catheter of the invention can be used for simultaneous or intermittent rinsing of intracorporeal spaces by suction). 
To clarify, this rejection cites the fifth embodiment in Figs. 3a-3b, which is capable of operating in the patient’s kidney. The fifth embodiment has a pair of lumens which are configured to simultaneously or alternatively irrigate and drain the kidney. 

Regarding claim 76, Loske discloses a method for improving kidney function (¶ [0003], [0008], [0009], [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain), comprising: 
creating a vacuum within a renal pelvis of a kidney of a patient, thereby drawing urine out of renal tissue surrounding the renal pelvis (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted, and the urine is drained into bags in that way; ¶ [0013], Urine, in particular, can be drained off; ¶ [0070], negative pressures between 20 and 100 mmHg; ¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas);
infusing a therapeutic agent into the renal pelvis to supplement the effects of the vacuum (¶ [0036], The catheter would then be … rinsed via the one channel, and with the other channel the rinsing secretion can be drained out; ¶ [0051] simultaneous or intermittent rinsing of intracorporeal spaces by suction).
As discussed for claim 1 above, this rejection also cites the fifth embodiment of Figs. 3a-3b, which is capable of operating in the patient’s kidney. 

Regarding claim 2, Loske discloses that said reducing pressure and said infusing a therapeutic agent being conducted in combination comprises alternating between said reducing pressure and said infusing a therapeutic agent (¶ [0051] The catheter of the invention can be used for simultaneous or intermittent rinsing of intracorporeal spaces by suction). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loske; Gunnar (US 20160367747 A1). 
Regarding claims 9 and 10, Loske does not explicitly disclose that reducing the pressure in the renal system of the at least one kidney of the patient comprises reducing the pressure in the renal system of both kidneys of the patient, or that infusing the therapeutic agent into the renal system of the at least one kidney comprises infusing the therapeutic agent into the renal system of both kidneys of the patient. 
However, the kidneys are generally formed as a pair of symmetrical organs on both sides of a patient’s body. Delivering catheters to both kidneys, reducing pressure and infusing an agent to both of the kidneys will provide uniform treatment. During kidney failure or acute kidney injury, both kidneys are affected similarly. 
Loske also suggests to provide thorough drainage with a pair of kidney fistulas (¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas). Therefore, treating both kidneys will uniformly improve a patient’s condition. 

Regarding claim 14, Loske discloses a method that infuses an agent using said access route (¶ [0036] Via the rinsing channel, the cavity to be drained … can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … rinsing channel 6). Although Loske does not explicitly disclose that the agent will further increase kidney function, fluids are supplied in an effort to remove waste materials or to deliver an added benefit via the effects of the agent. In combination with negative pressure therapy, the therapeutic agent will provide a pharmaceutical effect. 
Regarding claim 15, Loske discloses that drawing the vacuum and infusing the agent are performed alternatingly (¶ [0051] The catheter of the invention can be used for simultaneous or intermittent rinsing of intracorporeal spaces by suction).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loske; Gunnar (US 20160367747 A1) in view of Ikeguchi, Edward F. (US 20030060806 A1).
Regarding claim 3, Loske does not explicitly occlude a ureter. Ikeguchi discloses a method of improving kidney function and a ureteral catheter (¶ [0001], [0022], [0024], [0033]), comprising: 
reducing pressure in a kidney of a patient (¶ [0035], FIG. 2, where there is a ureteral catheter 32, a container 0.34 and a vacuum source 36 … a vacuum source 36, which delivers a negative pressure to the collecting system); 
wherein reducing a pressure in a kidney comprises occluding a ureter (¶ [0035], When the distal portion 40 is so positioned, the balloon 38 is inflated as shown in FIG. 2 … it completely occludes the ureter or ureteropelvic junction 44 as shown in FIG. 2); and 
drawing a vacuum in a renal pelvis (¶ [0035], vacuum source 36, which delivers a negative pressure to the collecting system). 
Ikeguchi isolates a patient’s renal pelvis for negative pressure therapy, to more efficiently draw urine out of the renal pelvis. A skilled artisan would have been able to modify Loske with the occlusion component of Ikeguchi by delivering Loske’s catheter towards the renal pelvis, and then inflating the balloon to occlude the ureter as taught by Ikeguchi. One would be motivated to modify Loske with the occlusion component of Ikeguchi to focus the effects of negative pressure on the renal pelvis. Therefore, it would have been obvious to modify Loske with the occlusion component of Ikeguchi in order to isolate the renal pelvis and drain fluid more effectively. 

Claims 4-6, 17-21, 23, 26-30, 41, 43, 46-50, 66, 68, 71-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Loske; Gunnar (US 20160367747 A1) in view of Erbey, II; John R. et al. (US 20190105465 A1). 
Regarding claims 4-6 and 77, Loske does not insert an infusion catheter through a renal capsule, or percutaneously into the renal pelvis. Erbey discloses devices and methods for treating impaired renal function (¶ [0005], [0442], FIGS. 52A-54, an exemplary percutaneous nephrostomy tube or urinary bypass catheter 7010), comprising: 
reducing a pressure in a kidney (¶ [0442], The exemplary urinary bypass catheter 7010 is configured to be deployed in a urinary tract 7100 (shown in FIGS. 54, 55, and 57A-57E) of a patient); 
wherein reducing pressure in the kidney comprises inserting a vacuum catheter through a renal capsule of the kidney or percutaneously into the renal pelvis (¶ [0442], The elongated tube 7018 comprises a proximal portion 7012 configured to pass into an abdomen of the patient through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 of the catheter 7010 generally extends from the kidney 7102 of the patient through the percutaneous access site 7110); 
wherein said vacuum catheter comprises a proximal end connected to a vacuum pump (¶ [0459], Proximal ends 7020 of the catheters 7010 are connected directly or indirectly to a pump 7210). 
Erbey bypasses blockage and deploys a drainage catheter along an alternative route (¶ [0439], Urinary bypass catheters may be used, for example, to remove fluid (e.g., urine) from the body when portions of the urinary tract (e.g., the ureters or urethra) are blocked). A skilled artisan would have been able to modify Loske with the percutaneous route of Erbey by delivering Loske’s catheter along a percutaneous route as taught by Erbey. One would be motivated to modify Loske with the percutaneous route of Erbey since Loske does not describe how to deploy the catheter. Also, Loske recognizes two routes for deploying the catheter into the kidney (¶ [0004] Such catheters … are inserted into … the abdominal wall (suprapubically); ¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted). Therefore, it would have been obvious to modify Loske with the percutaneous route of Erbey in order to select a known route for delivering a catheter. 

Regarding claim 17, Loske discloses a method of improving kidney function of a patient (¶ [0003], [0008], [0009], [0102], [0119]), comprising: 
introducing a therapeutic agent into a pelvis region so as to increase kidney function as a result of said introduction of said therapeutic agent (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g).
Loske does not create an access through a kidney wall. Erbey discloses devices and methods (¶ [0005], [0442], FIGS. 52A-54 … catheter 7010), comprising: 
creating access to a renal pelvis region of a kidney of said patient through a wall of said kidney (¶ [0442], The elongated tube 7018 … through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 … through the percutaneous access site 7110). 
Erbey bypasses blockage in portions of the urinary tract (¶ [0439]). Regarding the rationale and motivation to modify Loske with the percutaneous route of Erbey, see discussion of claims 4-6 above. 

Regarding claim 21, Loske discloses a system for improving kidney function of a patient (¶ [0003], [0008], [0009], [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain), comprising: 
an access device configured for placement in a renal pelvis region of said kidney (¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain);  
a vacuum inducing component associated with said access device configured for drawing a vacuum in said renal pelvis region (¶ [0119], The negative pressure is applied to the proximal end of the fluid-carrying element 2);  
an infusion component associated with said access device configured for introducing a therapeutic agent into said renal pelvis region (¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g); 
said access device, said vacuum inducing component and said infusion inducing component in combination, during operation, increasing kidney function (¶ [0051] The catheter of the invention can be used for simultaneous or intermittent rinsing of intracorporeal spaces by suction). 
Loske lacks an access device configured for placement through a kidney wall. Erbey discloses devices and methods (¶ [0005], [0442], FIGS. 52A-54 … bypass catheter 7010), comprising: 
an access device configured for placement through a wall of a kidney to a renal pelvis region of said kidney (¶ [0442], The elongated tube 7018 … through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 … through the percutaneous access site 7110). 
Erbey bypasses blockage in the urinary tract (¶ [0439]). Regarding the rationale and motivation to modify Loske by placing an access device through a kidney wall as taught by Erbey, see discussion of claims 4-6 above. 
 
Regarding claims 41 and 66, Loske discloses a system for improving kidney function of a patient (¶ [0003], [0008], [0009], [0102], [0119]), comprising: 
an access device configured for placement in a renal pelvis region of said kidney (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted, and the urine is drained into bags in that way; ¶ [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain); 
an infusion component associated with said access device configured for introducing a therapeutic agent into said renal pelvis region (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g); 
said access device and said infusion inducing component in combination, in operation, increasing kidney function (¶ [0051] The catheter of the invention can be used for simultaneous or intermittent rinsing of intracorporeal spaces by suction). 
Loske is silent whether the access device is configured for placement through a wall of a kidney, or comprises a percutaneous access device. Erbey discloses devices and methods (¶ [0005], [0442], FIGS. 52A-54 … catheter 7010), comprising: 
a percutaneous access device configured for placement through a wall of a kidney to a renal pelvis region of said kidney (¶ [0442], The elongated tube 7018 … through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 … through the percutaneous access site 7110).
Erbey bypasses blockage in portions of the urinary tract (¶ [0439]). Regarding the rationale and motivation to modify Loske with the percutaneous route of Erbey, see discussion of claims 4-6 above. 

Regarding claims 28, 48 and 73, Loske lacks a needle. Erbey discloses an access device further comprising a needle (¶ [[0048] Clause 26: The method of clause 25, wherein inserting the urinary catheter through the percutaneous opening comprises: inserting a needle of the ureteral catheter into a portion of the patient's body to create the percutaneous opening; ¶ [0442], The percutaneous access site 7110 can be formed in a conventional manner, such as by inserting a tip of a needle through the skin into the abdomen). 
Erbey creates a percutaneous access path with a known surgical technique. One would be motivated to modify Loske with the needle of Erbey to deliver a percutaneous catheter since Loske describes catheters that extend through a body wall (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted). Therefore, it would have been obvious to modify Loske with the needle of Erbey in order to deliver a catheter along a known route. 

Regarding claims 18-20, 23, 26, 27, 29, 43, 46, 47, 49, 68, 71, 72 and 74, , Loske discloses a method and system further comprising drawing a vacuum in said renal pelvis (¶ [0013], Urine, in particular, can be drained off; ¶ [0070], In urine drainage, negative pressures between 20 and 100 mmHg are employed in particular; ¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas);  
wherein introducing the therapeutic agent and drawing the vacuum occur simultaneously or alternatingly (¶ [0051] The catheter of the invention can be used for simultaneous or intermittent rinsing of intracorporeal spaces by suction);
wherein said vacuum inducing component comprises a pump (¶ [0135], The catheter system 100 has … a negative-pressure generating system 30 in the form of an electronic pump); 
wherein said access device comprises a catheter (¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain); 
wherein said access device further comprises a guide wire (¶ [0120] FIG. 3b … A guide wire 4 protrudes from the tube end 6a); 
wherein said catheter comprises a multi-lumen catheter and wherein at least one of said lumens is associated with said vacuum inducing component (¶ [0119], drainage tube 2d of the fluid-carrying element 2); and 
wherein at least one of said lumens is associated with said infusion component (¶ [0119], a rinsing channel 6 in the form of a further tube). 

Regarding claims 30, 50 and 75, Loske discloses a system wherein said catheter comprises a balloon catheter having a lumen that terminates in holes proximal of a balloon (¶ [0107] In FIGS. 1c and 1d, a second embodiment of a catheter 20′; ¶ [0109] Proximally of the balloon 1, … an open-pore material 3, in the form of an open-pore film with multiple pore openings 3b); and 
having a second lumen that passes through said balloon (¶ [0119] FIG. 3a is a side view of a fifth embodiment … a rinsing channel 6 in the form of a further tube is inserted); 
This rejection combines features from Figs. 1c and 3a. A skilled artisan would have been able to combine features from the second and fifth embodiments by adding a rinsing channel 6 to Fig. 1c, or by adding proximal pore openings 3b to Fig. 3a. Including both a rinsing channel 6 and proximal pore openings 3b in a single embodiment will permit the catheter to uniformly drain a site while delivering irrigation fluid or medication. 

Claims 16, 22, 42, 67, 78 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Loske and Erbey, further in view of Ikeguchi, Edward F. (US 20030060806 A1).
Regarding claims 16, 22, 42, 67, 78 and 81, Loske does not advance a balloon through the renal pelvis. Erbey discloses a method including a step of advancing an occlusion balloon through the renal pelvis (¶ [0442], The elongated tube 7018 … through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 … through the percutaneous access site 7110). Regarding rationale and motivation to modify Loske with the percutaneous route of Erbey, see discussion of claims 4-6 above. 
Loske and Erbey do not block the ureter and lack an occlusion component. Ikeguchi discloses a method of improving kidney function and a ureteral catheter (¶ [0001], [0022], [0024], [0033]), comprising: 
reducing pressure in a kidney of a patient (¶ [0035], FIG. 2, where there is a ureteral catheter 32, a container 0.34 and a vacuum source 36 … a vacuum source 36, which delivers a negative pressure to the collecting system); 
wherein drawing the vacuum comprises: advancing an occlusion balloon to the renal pelvis and inflating the balloon such that a ureter is blocked (¶ [0035], When the distal portion 40 is so positioned, the balloon 38 is inflated as shown in FIG. 2 … it completely occludes the ureter or ureteropelvic junction 44 as shown in FIG. 2); and 
pumping fluid out of the renal pelvis (¶ [0035], vacuum source 36, which delivers a negative pressure to the collecting system); 
the system comprising an occlusion component configured to isolate a pressure in a ureter from a pressure in the renal pelvis region (¶ [0035], the balloon 38 is inflated as shown in FIG. 2). 
Ikeguchi isolates a patient’s renal pelvis for negative pressure therapy, to more efficiently draw urine out of the renal pelvis. A skilled artisan would have been able to modify Loske and Erbey with the occlusion component of Ikeguchi by delivering Loske’s catheter along a percutaneous path as taught by Erbey, and then inflating Loske’s balloon to occlude the ureter. One would be motivated to modify Loske and Erbey by blocking the ureter as taught by Ikeguchi to focus the effects of negative pressure on the renal pelvis. Therefore, it would have been obvious to modify Loske and Erbey with the occlusion component of Ikeguchi in order to isolate the renal pelvis and drain fluid more effectively. 
 
Claims 25, 45 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Loske and Erbey, further in view of Hanani; Nitai et al. (US 20200197590 A1, published earlier as WO 2018211500 A1).
Regarding claims 25, 45 and 70, Loske and Erbey lack an implantable pump. Hanani discloses an implanted fluid extraction system and method (¶ [0002], [0005], [0218], [0253], system 102), comprising:
an access device (¶ [0253], fluid absorbing unit 104, which is shaped and sized to positioned inside a body cavity); and
a vacuum inducing component comprising an implantable pump (¶ [0257], the control unit 106 comprises a pump 130, for example a peristaltic pump; ¶ [0266], housing 142 of control unit 106 is made from a biocompatible material and is optionally shaped and sized to be implanted subcutaneous … allows replacing specific elements of the control unit 106, for example to replace battery 118 and/or pump 130). 
Hanani permits a user to remain ambulatory during therapy, and also permits the system to continue operating at all times. One would be motivated to modify Loske and Erbey with the implantable pump of Hanani since Erbey calls for treating a chronic disease that requires continual therapy (¶ [0472], chronic edematous, hypertension, chronic kidney disease and/or acute heart failure). Therefore, it would have been obvious to modify Loske and Erbey with the implantable pump of Hanani in order to continue therapy with an ambulatory patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Long; Jerry et al.	US 20170196576 A1
Tycast; Frank J. et al.	US 20140148648 A1
Lindsay; Richard et al.	US 20180117288 A1
Goldsmith; David S.	US 20170197028 A1
Erbey, II; John R. et al.	US 20190091442 A1
Landreneau; Michael D.	US 4681564 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781